Citation Nr: 1711293	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-44 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral foot arthritis.

2.  Entitlement to service connection for bilateral hand disorders, to include arthritis.

3.  Entitlement to service connection for renal scarring, secondary to involvement of the ureter by uterine fibroid.

4.  Entitlement to service connection for chronic anemia.

5.  Entitlement to an initial compensable rating for iliotibial band syndrome of the right knee prior to March 31, 2015, and a rating in excess of 10 percent beginning March 31, 2015.

6.  Entitlement to an initial compensable rating for iliotibial band syndrome of the left knee prior to March 31, 2015, and a rating in excess of 10 percent beginning March 31, 2015.

7.  Entitlement to an initial compensable rating for hypertension.

8.  Entitlement to an initial compensable rating for residuals of status post removal of a left ovarian cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 2008.

This matter came to the Board of Veterans' Appeals Board on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the appeal now resides with the RO in Jackson, Mississippi.

The Veteran testified before the undersigned at a July 2016 Video Conference hearing.  The hearing transcript is of record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for chronic anemia and increased initial ratings for iliotibial band syndrome of the left and right knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  The Veteran does not have currently diagnosed arthritis of the feet.

2.  The Veteran does not have currently diagnosed arthritis of the hands or other disorder for which service connection is not in effect.

3.  The Veteran does not have current renal scarring.

4.  The Veteran's diastolic blood pressure readings have not been predominantly 100 or more and her systolic readings have not been predominantly 160 or more.

5.  On the record during her July 2016 Video Conference hearing, and prior to promulgation of a decision in the appeal, the Veteran informed the Board that she wished to withdraw her appeal of the claim of entitlement to an initial compensable rating for residuals of status post removal of a left ovarian cyst.


CONCLUSIONS OF LAW

1.  Bilateral foot arthritis was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  A bilateral hand disorder, to include arthritis, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  Renal scarring was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for an initial compensable rating for hypertension have not been met at any time during the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2016).

5.  The appellant has met the criteria for withdrawal of an appeal for entitlement to an initial compensable rating for residuals of status post removal of a left ovarian cyst.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.  L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. §5103A(c)(2).  All records pertaining to the conditions decided herein are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374  (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159(c)(3)). 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records, including VA and private records, have been secured.  Furthermore, the Veteran has been afforded an adequate VA examination for all of his claims being decided herein.  Therefore, the Board finds that VA has fulfilled its duty to assist the Veteran in obtaining pertinent records.

Withdrawal

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2016). 

During her July 2016 Video Conference hearing, the Veteran indicated that she wished to withdraw her appeal with regard to the issue of entitlement to an initial compensable rating for residuals of status post removal of a left ovarian cyst.

The Board finds that the Veteran's statement on the record during her July 2016 Video Conference hearing qualifies as a valid withdrawal of the issue of entitlement to an initial compensable rating for residuals of status post removal of a left ovarian cyst under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to that issue and it is dismissed without prejudice as it relates to that issue.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.204.

Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral Foot Arthritis

Service treatment records show several notations of arthritis of joints, and osteoarthritis is noted as part of the Veteran's primary medical history.  However, there is no X-ray evidence of arthritis during active duty.  The discharge examination report itself indicated that examination of the bilateral feet showed no abnormalities and no X-ray evidence of right or left foot arthritis was reported.  

On VA examination in January 2008, the Veteran reported being diagnosed with arthritis of the feet in 2000.  He also complained of constant localized pain in the ball of his foot for eight years, with pain elicited by activity and relieved by nothing.  He also complained of constant aching in the joints and pain with weight bearing.  He denied any surgery or current treatment.  On physical examination, posture and gait were within normal limits and no assistive devices were required for ambulation.  Examination of the right foot revealed no signs of abnormal weight bearing, tenderness, painful motion, weakness, edema, atrophy or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the right great toe.  The examiner reported no pes planus, pes cavus or hammer toes on examination of the bilateral feet.  Hallux valgus of the right foot was present.  Hallux rigidus was not present.  The examiner reported no limitation with standing and walking.  Gross examination of all other joints and muscles was within normal limits.  X-rays of the right foot showed status post bunionectomy with no other significant abnormality noted.  Examination of the left foot revealed tenderness, but no painful motion, edema, disturbed circulation, weakness or atrophy of the musculature.  There was active motion in the metatarsophalangeal joint of the left great toe.  Gait was within normal limits.  Pes planus, pes cavus and hammer toes were not found.  She had Morton's metatarsalgia between the 2nd and 3rd metatarsals.  Hallux valgus of the left foot was also present.  Hallux rigidus was not present.  There was no limitation with standing and walking, and she did not require any type of support with her shoes.  Gross examination of all other joints and all other muscles was within normal limits.

The examiner concluded that there was no pathology to render a diagnosis of arthritis of the right or left foot.

There is no other post-service medical evidence of record showing a diagnosis of arthritis of the feet, confirmed by X-ray, during the current appeal period.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran is competent to report that she was diagnosed and treated for right and left foot arthritis in service and that she has continued to experience symptoms of the disabilities since her discharge.  However, neither right nor left foot arthritis has been shown during the current appeal period.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  In the absence of a current disability of arthritis of the feet, the claim of entitlement to service connection for bilateral foot arthritis must be denied.

Bilateral Hand Disorders

As noted above, although service treatment records show several notations of arthritis of the joints; they are also negative for X-ray evidence of arthritis in the hands.  They show that the Veteran was diagnosed with fibromyalgia with multiple joint pains.  On discharge examination in August 2007, hands and fingers were noted to have normal movement with no abnormalities.

The post-service medical evidence of record is also negative for any evidence of arthritis of the hands, diagnosed by X-ray.  

In this regard, on VA examination in January 2008, the Veteran reported being diagnosed with arthritis in the hands for three years.  She complained of constant joint pain in the fingers for five years, elicited by physical activity.  She denied any hospitalization or surgery for the claimed hand condition.  On physical examination of the hands, grip and hand strength were within normal limits.  Range of motion of the bilateral thumbs and fingers was normal, with pain reported on flexion of the bilateral little fingers.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-rays of the right and left hands were within normal limits.  The examiner diagnosed arthritis of the bilateral hands based on subjective history of pain and stiffness and objective evidence of painful motion of the little fingers on examination.  However, the Board notes that this diagnosis was not confirmed by X-ray, as X-rays of the hands were normal.  The examiner also noted that additional X-rays of the left and right wrist were within normal limits.  The examiner opined that much of the pain the Veteran was experiencing that was reported as arthritis was actually diffuse muscular pain from her fibromyalgia.  The Board notes that the Veteran is currently service connected for fibromyalgia.

There is no other evidence of arthritis of the hands, confirmed by X-ray evidence, or any other diagnosed bilateral hand disorder (other than the service-connected fibromyalgia), of record during the current appeal period.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran is competent to report that she was diagnosed and treated for right and left hand arthritis in service and that she has continued to experience symptoms of the disabilities since her discharge.  However, neither right nor left hand arthritis, confirmed by X-ray, has been shown during the current appeal period.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  In the absence of a current disability (which is not already service connected), the claim of entitlement to service connection for bilateral hand disorders must be denied.

Renal Scarring

Service treatment records show treatment for urinary tract infections and uterine fibroids with no chronic treatment or disability noted on review.  Frequent urinary tract infections and obstruction were reported by history on discharge examination in August 2007.  There is no evidence of renal scarring during active duty.

The post-service medical evidence of record is also negative for any evidence of renal scarring.  

Service treatment records show that in March 1995, the Veteran was diagnosed with uterine fibroids and a right ovarian cyst.  In February 1999, she had a partial hysterectomy and removal of the right ovary.  There were complications initially, including anemia.  She also had her uterus removed in February 1999, with complications including adhesions and scarring.  She was treated with pain medication for a few days.  The Veteran has reported that she still has occasional pelvic pain, but denied that she required any continuous treatment.  Pelvic ultrasound in January 1999 and June 2007, prior to the Veteran's discharge, did not reveal internal scarring related to the removal of the uterus or ovary.  

The post-service medical evidence of record is negative for any evidence of renal scarring.

On VA examination in January 2008, the Veteran reported being diagnosed with scarring of the kidney since 1999, caused by large uterine fibroids.  She could not describe any current symptoms at that time.  She did complain of recurrent urinary tract infections and problems with water retention, possibly related to hypertension.  She denied being on dialysis or any examinations or treatment since her reported diagnosis.  On physical examination, she appeared well-developed, well-nourished, and in no acute distress.  Examination of the abdomen revealed mild tenderness to palpation in the bilateral lower quadrants.  There were no findings of liver enlargement, distension of the superficial veins, striae on the abdominal wall,
an ostomy, ascites, splenomegaly or aortic aneurysm.  No kidney or urinary tract fistula was noted on examination.  Pelvic examination showed the uterus and cervix surgically absent.  Pelvic examination did not reveal any adhesions, urethrovaginal fistula, rectovaginal fistula, uterine displacement, uterine prolapse, rectocele, cystocele, perineal relaxation or urinary incontinence.  Complete blood count and comprehensive metabolic panel tests were within normal limits.  Urinalysis was absent of protein, sugar, red blood cells, hyaline casts or granular casts.  The examiner concluded that there were no objective findings on examination for the claimed condition of renal scarring secondary to involvement of ureter by uterine fibroid.

There is no other evidence of record showing a diagnosis of renal scarring during the current appeal period.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran is competent to report that she was diagnosed and treated for renal scarring in service and that she has continued to experience symptoms of the disorder since her discharge.  However, renal scarring has not been shown during the current appeal period.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  In the absence of a current disability, the claim of entitlement to service connection for renal scarring must be denied.

Increased Rating for Hypertension

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 
Each disability must be considered from the point of view of the veteran working or seeking to work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).
The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2016).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Rating Schedule provides that a 10 percent evaluation is warranted for hypertension if diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or if there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control.  A 20 percent evaluation is warranted if diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  Hypertension with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertension with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  38 C.F.R. § 4.104, Code 7101 (2016). 

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The medical evidence of record does show that the Veteran has required continuous medication to control her hypertension.  However, it does not show that she has had diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more, to warrant a compensable 10 percent rating under Diagnostic Code 7101.  Indeed the record contains no reports of diastolic readings in excess of 84 or systolic readings in excess of 149.

On VA examination in January 2008, the Veteran reported that she required continuous medication to control her hypertension.  Her blood pressure readings were 138/84, 138/82, and 136/82.  She was diagnosed with hypertension, and it was noted that she had normal blood pressure readings on medication and there were no findings of hypertensive heart disease.  On VA examination in March 2015, the Veteran again reported that she required continuous medication to control her hypertension.  Her blood pressure readings were 141/76, 122/80, and 149/87.  

Accordingly, the Board finds that as the evidence does not show that the Veteran has had blood pressure readings showing diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more, a compensable (10% or higher) rating for the Veteran's hypertension is not warranted. 

In reaching the above conclusion, the Board has also not overlooked the Veteran's statements in support of her claim.  The Veteran is competent to report the symptoms of her hypertension.  Her complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data support an increased disability rating or that the rating criteria should not be employed, she is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 
7 Vet. App. at 208.  Furthermore, the Board finds the objective medical findings and opinions provided by VA examiners should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2016).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

In this case, the Veteran's hypertension is manifested by symptoms that are contemplated by the rating criteria.  Accordingly, further consideration of an extraschedular rating for hypertension is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Service connection for bilateral foot arthritis is denied.

Service connection for a bilateral hand disorder, to include arthritis, is denied.

Service connection for renal scarring is denied.

An initial compensable rating for hypertension is denied.

The issue of entitlement to an initial compensable rating for residuals of status post removal of a left ovarian cyst is dismissed.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.  

Chronic Anemia

Service treatment records show diagnoses and treatment for anemia.  

On VA examination in January 2008, the Veteran reported being diagnosed with chronic anemia for the previous six years.  She denied any treatment, such as blood transfusions, myelo suppressant therapy or bone marrow transplant or continuous treatment needed to control the condition.  On examination, she appeared well-developed, well-nourished and in no acute distress.  Complete blood count results were within normal limits, with hemoglobin level of 12.5 g/dL and hematocrit level
of 37.1%.  The examiner concluded that there was no pathology to render a diagnosis for the claimed chronic anemia.

However, on VA examination in March 2015, the Veteran was diagnosed with anemia, with hemoglobin level of 10.2 and hematocrit level of 31.7%.  The examiner did not offer an opinion regarding the etiology of the diagnosed anemia.

The Board notes that the Veteran, through her representative, has also suggested that her claimed anemia may be secondary to her service-connected fibromyalgia.  See March 2016 Appellant's Brief.  There is no opinion of record addressing whether the Veteran's anemia was caused or aggravated by her service-connected fibromyalgia.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).
Accordingly, the Board finds that a remand for a new VA examination and opinion is necessary to determine the etiology of any currently diagnosed anemia.  
38 U.S.C.A. § 5103A(d) (West 2014).

Bilateral Knee Arthritis

The Veteran was afforded her most recent VA examination for her service-connected knee disorders in April 2015.  During her July 2016 Board hearing, she testified that she was experiencing symptoms not noted during her April 2015 examination.  Specifically, she reported limitation of motion of the knees and painful motion.  She also reported that she experienced dislocation of the knees two to three times per month and instability in the knees.  In addition, she reported using a knee brace and a cane occasionally.  See July 2016 Video Conference hearing transcript.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's left and right knee disabilities.

The appellant is hereby notified that it is her responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of any current anemia.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current anemia is etiologically related, in whole or in part, to the Veteran's active service or to her service-connected fibromyalgia or any other service-connected disability, to include whether any current anemia is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, afford the Veteran a VA joints examinations to evaluate the current severity of her service-connected iliotibial band syndrome of the right knee and left knee.  The claims folder, including a copy of this remand, should be made available to the examiner for review prior in connection with examination and the examiner should acknowledge such review in the examination report or in an addendum.

Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies. 

The examiner should indicate the nature and severity of all manifestations of each disability (iliotibial band syndrome of the right knee and left knee.).

The examiner should specifically report the ranges of right and left knee flexion and extension in degrees on active motion, passive motion, weight-bearing and nonweight-bearing, as well as whether the right and left knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves. 

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  
If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation. 

In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner(s) should express any additional functional loss in terms of additional degrees of limited motion.

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

5.  Then readjudicate the Veteran's remaining claims of service connection for anemia and increased ratings for the iliotibial band syndrome of the right knee and iliotibial band syndrome of the left knee.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


